Exhibit 32 Certification of the Chief Executive Officer and Chief Financial Officer of Capital Solutions 1, Inc. pursuant to Section 906 of the Sarbanes Oxley Act of CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350 AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Amended Quarterly Report on Form 10-QSB of Capital Solutions 1, Inc. (the "Company") for the quarter ended August 31, 2007 as filed with the Securities and Exchange Commission on the date hereof (the "Report"), the undersigned Christopher Astrom, Chief Executive Officer and Chief Financial Officer of Capital Solutions 1, Inc., certify, pursuant to 18 U.S.C.
